Brown, J.
If such publication is calculated to injure the character, and is a reflection upon the integrity of the plaintiff, or to degrade him in public estimation and subject him to a loss of public confidence and respect, it is libelous. The natural inference from the publication is that, in procuring a raise of $2,000 in plaintiff’s salary, the member of assembly acted as the agent of the county judge and that the agent has been paid for this service to the county judge, by the county judge, as judge, by being appointed as referee in fat references and given lucrative appointments.
I cannot subscribe to this doctrine that a county judge can appoint a member of assembly as referee in fat references as a reward for procuring a raise of $2,000 in salary of the *72judge, without degrading the character of the county judge in the public estimation, holding him up to the contempt and ridicule o-f the community, besmirching his integrity and bringing upon him the indignation of an outraged people. If a judicial officer can do such a thing without being subjected to a loss of public confidence and respect, destructive of his usefulness as a judge, it is a sad commentary on the depths of judicial depravity to which a judge can descend and still maintain the confidence of the community in his fair, honest, judicial ability to conscientiously discriminate between right and wrong. If a judge can do such a thing and honestly believe it to he right, no public that I know of will long continue to believe that he is competent to pass on questions of litigants, insuring what is honest, right, just or decent. To say that the assemblyman passed the bill raising the salary of the county judge as the agent of the judge, and that the assemblyman was rewarded for such act by the principal by appointments as referee, etc., comes so perilously near charging an act within the refined -and legal definition of bribery, that the casual, ordinary reader would most naturally infer that the crime had been attempted if not consummated; at any rate, the language used was obviously calculated to degrade the character of the plaintiff, impeach his integrity as a judge and injure him in the public estimation.
Demurrer overruled; defendant may answer on paying costs to he taxed.
Demurrer overruled.